Citation Nr: 1036477	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back and neck 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, including periods 
of active duty for training from September 1997 to March 1998 and 
from June to October 1998, as well as a period of active duty 
from March 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the RO framed one of the issues on appeal as 
entitlement to service connection for depression and anxiety.  
However, the Veteran has also submitted medical evidence with 
respect to PTSD.  Therefore, the issue has been recharacterized 
as entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, as shown on the title page of the 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(Although the Veteran's claim identifies a specific diagnosis, it 
cannot be a claim limited only to that diagnosis, but must rather 
be considered a claim for any related disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim.)

A videoconference hearing was held in July 2007 before Veterans 
Law Judge Mark F. Halsey.  Unfortunately, the transcript of the 
hearing was incomplete.  The Veteran was afforded the opportunity 
to appear at another hearing and subsequently testified at a 
videoconference hearing before Veterans Law Judge Kathleen K. 
Gallagher in February 2009.  A transcript of that proceeding is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was provided two video 
conference hearings in conjunction with her appeal.  However, 
following the most recent hearing conducted in February 2009, the 
Board remanded the Veteran's claims for additional development.  
The record reveals that the Veteran was afforded two VA 
examinations in August 2009.  In addition, the Veteran submitted 
new evidence consisting of a letter from a private physician 
dated in December 2008 and a June 2010 letter from a VA physician 
revealing a current diagnosis of PTSD.  By a June 2010 VA Form 9, 
the Veteran requested a new Travel Board hearing in regard to the 
appeal.  

Although the Veteran has already had two video conference 
hearings in conjunction with this case, the record includes new 
evidence with respect to the issues on appeal including the VA 
examination reports and evidence submitted by the Veteran.  
Therefore, the Board concludes that the Veteran's request for a 
new hearing should be granted.  Nevertheless, she is hereby 
apprised of the fact that, pursuant to               38 C.F.R. § 
20.707, the undersigned Veterans Law Judges, Mark F. Halsey and 
Kathleen K. Gallagher, shall participate in the final 
determination of the claims based on having conducted the July 
2007 and February 2009 hearings.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 
20.700, 20.704(a).  Accordingly, a remand is required in order to 
comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:
 
The RO should take appropriate steps in order 
to schedule the Veteran for a Travel Board 
hearing with a Veterans Law Judge of the 
Board at the local office, in accordance with 
her request.  The Veteran should be notified 
in writing of the date, time and location of 
the hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board, in accordance with appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


			
	      KATHLEEN K. GALLAGHER                           MARK F. 
HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals


	                         
__________________________________________
	                                              ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

